DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 12/30/2021.
Claims 1 and 7 are amended.
Claims 5 and 6 are cancelled.
Claims 1-4 and 7-9 are pending in the current application.
Allowable Subject Matter
Claims 1-4 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the combination of features recited for a water propulsion unit with a diversion unit particularly where the diversion unit comprises a reverse deflector pivotably connected to the rear end of the diversion unit by lugs having a front end thereof pivotably connected to the rear end of the diversion base further comprising a rocker and a link, said rocker being pivoted back and forth on the outer peripheral surface of the diversion base, said link having a front end thereof pivoted on a bottom end of said rocker and an opposing rear end thereof pivoted on a rear end of one said lug of said reverse deflector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617